    Case: 1:20-cv-03873 Document #: 85 Filed: 06/11/21 Page 1 of 3 PageID #:966




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

CITIZENS INSURANCE COMPANY of                     )
AMERICA, a Michigan corporation,                  )
                                                  )
                         Plaintiff,               )
                                                  )
vs.                                               )           No. 1:20-cv-03873
                                                  )
WYNNDALCO ENTERPRISES, LLC, an Illinois )                     Hon. Judge John Z. Lee
limited liability company; DAVID ANDALCIO; )
JOSE FLORES; MELISSA THORNLEY,                    )
DEBORAH BENJAMIN-KOLLER, and JOSUE )
HERRERA, individually and on behalf of all others )
similarly situated; and MARIO CALDERON and )
JENNIFER ROCIO, individually and on behalf of )
all others similarly situated,                    )
                                                  )
                         Defendants.              )

             WYNNDALCO DEFENDANTS’ AND THORNLEY DEFENDANTS’
                 MOTION FOR JUDGMENTS ON THE PLEADINGS

       Defendant-Counterclaim Plaintiff Wynndalco Enterprises, LLC (“Wynndalco”), and its

two officers, David Andalcio and Jose Flores (collectively with Wynndalco, the “Wynndalco

Defendants”), and Defendants Melissa Thornley, Deborah Benjamin-Koller and Josue Herrera (the

“Thornley Defendants” and collectively, with the Wynndalco Defendants, “Defendants”), through

counsel, move pursuant to FRCP 12(c) for the entry of judgments on the pleadings, as follows:

       (1)     A judgment in the Wynndalco Defendants’ favor on Count One of Wynndalco’s

               Counterclaim, which seeks a declaration that plaintiff-counterclaim defendant

               Citizens Insurance Company of America (“Citizens) has a duty, pursuant to the

               liability insurance policy (the “Policy”) it issued to Wynndalco, to defend

               Wynndalco against the claims asserted against it in Thornley v. CDW-Government,

               LLC and Wynndalco Enterprises, LLC, No. 2020 CH 04346 (Circuit Court of Cook
    Case: 1:20-cv-03873 Document #: 85 Filed: 06/11/21 Page 2 of 3 PageID #:967




                County) (the “Thornley lawsuit”) and Calderon v. Clearview AI, Inc., et al, 1:20 cv

                01296 (S.D.N.Y.);

          (2)   Judgments in Defendants’ favor as to Counts One and Two of Citizens’ First

                Amended Complaint, which seek declarations that Citizens is relieved of its

                obligation to defend (and indemnify) Wynndalco against the claims in the Thornley

                and the Wynndalco Defendants in the claims in the Calderon lawsuits pursuant to

                an exclusion in its Policy for “Distribution of Material in Violation of Statutes.”

In support of this motion, Defendants have filed contemporaneously a supporting memorandum

of law.

          WHEREFORE, Defendants respectfully pray the Court to grant their motion and declare

and adjudge the controversy as follows:

          A.    That the Distribution of Material in Violation of Statutes exclusion in Citizens’
                Policy does not bar coverage under the Policy for the claims asserted against the
                Wynndalco in the Thornley lawsuit and the Wynndalco Defendants in the Calderon
                lawsuit;

          B.    That Citizens has a duty pursuant to the Policy to defend (and potentially to
                indemnify) Wynndalco against the claims asserted against the Wynndalco in the
                Thornley lawsuit and the Wynndalco Defendants in the Calderon lawsuit;

          C.    That the declaration sought in Count One of Wynndalco’s Counterclaim should be
                granted and the declarations sought in Counts One and Two of Citizens’ First
                Amended Complaint should be denied.

Dated: June 11, 2021                                  Respectfully submitted,

                                                       WYNNDALCO ENTERPRISES, LLC,
                                                       DAVID ANDALCIO; JOSE FLORES;
                                                       MELISSA THORNLEY, DEBORAH
                                                       BENJANMIN-KOLLER  and  JOSUE
                                                       HERRERA,

                                                      /s/ David S. Golub
                                                      One of their Attorneys


                                                  1
    Case: 1:20-cv-03873 Document #: 85 Filed: 06/11/21 Page 3 of 3 PageID #:968




Counsel for Wynndalco and Thornley Defendants   Counsel for All Defendants
Daniel M. Feeney                                David S. Golub
Zachary J. Freeman                              Silver Golub & Teitell LLP
Rachel Ellen Simon                              184 Atlantic Street
Miller Shakman Levine &Feldman LLP              Stamford, CT 06904
180 North LaSalle Street, Suite 3600            Tel. (203) 325-4491
Chicago, IL 60601                               Fac. (203) 325-3769
Tel. (312) 263-3700                             dgolub@sgtlaw.com
Fac. (312) 263-3270
dfeeney@millershakman.com
zfreeman@millershakman.com
rsimon@millershakman.com

Counsel for Wynndalco and Thornley Defendants
Kevin M. Forde
Brian P. O’Meara
Kevin R. Malloy
Forde & O’Meara LLP
111 West Washington Street, Suite 1100
Chicago, IL 60602
Tel. (312) 641-1441
Fac. (312) 641-1288
kforde@fordellp.com
bomeara@fordellp.com
kmalloy@fordellp.com




                                           2
